Matthew M. Levy, J.
This is a motion by the defendants 112 Central Park South, Inc., and Jerome Minskoff to stay the trial and all proceedings in this action on the part of the plaintiff because of a failure by the plaintiff to pay costs awarded Minskoff by orders of this court, the Appellate Division and the Court of Appeals, when judgment was directed and affirmed dismissing the complaint herein as against Minskoff. The trial is sought to be proceeded with by the plaintiff as against the corporate defendant.
Of course, the nonpayment of the costs would operate as a stay at Minskoff’s behest insofar as further proceedings in the action against him are concerned, (Shields v. Chilton Co., 258 App. Div. 731; Civ. Prac, Act, § 1520.) But by virtue of the judgment of dismissal, he is no longer a party to the action and staying the plaintiff from proceeding against him would be fruitless. In order to effectuate collection, Minskoff’s remedy is to proceed by way of execution.
The proceedings against the codefendant, 112 Central Park South, Inc., cannot be stayed because of the plaintiff’s failure to pay the costs awarded to Minskoff. That the defendant Minskoff is an officer of the defendant corporation does not affect the legal remedies of the parties. In respect of this matter, each legal entity must stand on his or its own rights under the statute. The corporate movant has no legal interest in the costs here involved (cf, Tanzsheim v. Brooklyn, Queens County & Suburban R.R. Co., 106 App. Div. 233). In consequence, the application of 112 Central Park South, Inc. to stay the trial because of the failure to pay what is due Minskoff must also be denied.
The motion is denied in all respects, and an order has been signed accordingly.